          Case 5:20-cv-03231-SAC Document 3 Filed 11/16/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

AMONEO LEE,

              Petitioner,

              v.                                                   CASE NO. 20-3247-SAC

DAN SCHNURR, Warden,
Hutchinson Correctional Facility,
et al.,

              Respondents.

                                 ORDER TO SHOW CAUSE

       This matter is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.

The Court has conducted an initial review of the Petition under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts. For the reasons that follow, the Court

directs Petitioner to show cause why this matter should not be dismissed.

Background

       Petitioner was convicted by a jury of first-degree murder and criminal possession of a

firearm. State v. Lee, Case No. 96–CR–1375 (Sedgwick County District Court). Petitioner was

sentenced in 1997 to a hard 40 sentence. Petitioner appealed and the Kansas Supreme Court

affirmed on March 5, 1999. State v. Lee, 266 Kan. 804, 977 P.2d 263 (1999).

       Petitioner filed his first state habeas petition in Sedgwick County District Court (Case

No. 00–CV–1206) on April 17, 2000, which remained pending until the Kansas Supreme Court

denied review in 2001. Lee v. State, No. 86,058 (Kan. Ct. App. Oct. 12, 2001), rev. denied 272

Kan. 1418 (2001). Petitioner filed four additional state petitions or motions in Sedgwick County

District Court: the second petition (Case No. 04–CV–2700) was filed on June 25, 2004, and the

Kansas Court of Appeals affirmed on July 20, 2007 (Case No. 96,286); the first motion to correct

illegal sentence (Case No. 96–CR–1375) was filed on July 28, 2008, and remained pending until

                                                1
          Case 5:20-cv-03231-SAC Document 3 Filed 11/16/20 Page 2 of 7




the Kansas Supreme Court affirmed on January 21, 2011 (State v. Lee, Case No. 101,638, 245

P.3d 1056 (Table), 2011 WL 433533); the second motion to correct illegal sentence was filed on

August 11, 2014, and remained pending through April 29, 2016, when the Kansas Supreme

Court reversed the district court’s decision granting the motion (State v. Lee, 304 Kan. 416, 372

P.3d 415 (April 29, 2016); and the third petition (Case No. 16–CV–2009) was filed on

September 1, 2016, and remained pending through February 28, 2019, when the Kansas Supreme

Court denied review (Lee v. State, Case No. 117,813, 419 P.3d 81 (Table), 2018 WL 2271398

(Kan. Ct. App. May 18, 2018), rev. denied (Feb. 28, 2019)).

       Petitioner filed the instant § 2254 petition in this Court on September 13, 2020.

Petitioner alleges as Ground One that the Supreme Court’s decision in Alleyne announced a new

substantive rule of constitutional law, which must be applied retroactively to cases on collateral

review. As Ground Two, Petitioner claims in the alternative that Alleyne announced a watershed

rule of criminal procedure that must be applied retroactively to cases on collateral review under

Teague v. Lane. Petitioner alleges that he raised the issues in Grounds One and Two in Case

No. 16–CV–2009.

Discussion

       This action is subject to the one-year limitation period established by the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) in 28 U.S.C. § 2244(d).                 Section

2244(d)(1) provides:

               (d)(1) A 1-year period of limitation shall apply to an application
               for a writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of –

               (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;

                                                2
          Case 5:20-cv-03231-SAC Document 3 Filed 11/16/20 Page 3 of 7




               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of
               the United States is removed, if the applicant was prevented from
               filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1).

       The one-year limitation period generally runs from the date the judgment becomes

“final,” as provided by § 2244(d)(1)(A). See Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir.

2000). Under Supreme Court law, “direct review” concludes when the availability of direct

appeal to the state courts and request for review to the Supreme Court have been exhausted.

Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The Rules of the U.S. Supreme Court allow

ninety days from the date of the conclusion of direct appeal to seek certiorari. Sup. Ct. R. 13(1).

“[I]f a prisoner does not file a petition for writ of certiorari with the United States Supreme Court

after [his] direct appeal, the one-year limitation period begins to run when the time for filing a

certiorari petition expires.” United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003). The

limitation period begins to run the day after a conviction becomes final.              See Harris v.

Dinwiddie, 642 F.3d 902, 906–07 n.6 (10th Cir. 2011).

       The statute also contains a tolling provision:

               The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any
               period of limitation under this subsection.



                                                 3
          Case 5:20-cv-03231-SAC Document 3 Filed 11/16/20 Page 4 of 7




       28 U.S.C. § 2244(d)(2).

       Finally, the one-year limitation period is subject to equitable tolling “in rare and

exceptional circumstances.” Gibson v. Klinger, 232 F.3d 799, 808 (2000) (citation omitted).

This remedy is available only “when an inmate diligently pursues his claims and demonstrates

that the failure to timely file was caused by extraordinary circumstances beyond his control.”

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant equitable

tolling include “for example, when a prisoner is actually innocent, when an adversary’s

conduct—or other uncontrollable circumstances—prevents a prisoner from timely filing, or

when a prisoner actively pursues judicial remedies but files a deficient pleading during the

statutory period.” Gibson, 232 F.3d at 808 (internal citations omitted). Likewise, misconduct or

“egregious behavior” by an attorney may warrant equitable tolling. Holland v. Florida, 560 U.S.

631, 651 (2010). However, “[s]imple excusable neglect is not sufficient.” Gibson, 232 F.3d at

808 (citation omitted).

       Where a prisoner seeks equitable tolling on the ground of actual innocence, the prisoner

“must establish that, in light of new evidence, ‘it is more likely than not that no reasonable juror

would have found petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S. 518,

536–37 (2006) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). The prisoner must come

forward with “new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not presented at trial.” Schlup, 513

U.S. at 324.

       Petitioner’s conviction and sentence were affirmed by the Kansas Supreme Court on

March 5, 1999. Petitioner had ninety days from the date of the conclusion of direct appeal to

seek certiorari. Where a prisoner declines to seek review in the Supreme Court, the limitation



                                                 4
          Case 5:20-cv-03231-SAC Document 3 Filed 11/16/20 Page 5 of 7




period begins to run the day after the ninety-day period for seeking review in the Supreme Court

expires. See Harris v. Dinwiddie, 642 F.3d 902, 906 n.6 (10th Cir. 2011). Because Petitioner

did not seek review in the Supreme Court, his time began to run on or about June 4, 1999, and

ran until he filed his first state habeas action on April 17, 2000. Thus, approximately 315 days

ran prior to his first state habeas action, leaving 50 days remaining. Even if any periods between

his state petitions and motions are not counted, Petitioner’s last petition ceased to be pending on

February 28, 2019, when the Kansas Supreme Court denied review. Petitioner did not file the

instant federal petition until September 13, 2020, more than a year later.

       Petitioner argues that Alleyne was not decided until 2013, and “[t]he one-year statute of

limitations should be equitably tolled because the Petitioner is innocent of the Hard 40 sentence,

as the statute under which the sentence was imposed was unconstitutionally void from its

inception, and any sentence imposed under said statute is void ab initio.” (Doc. 1, at 12.)

       Petitioner made the same arguments in his state habeas petition. The state district court

denied Petitioner’s state habeas petition in Case No. 16CV2009, based on the Kansas Supreme

Court’s decision in Kirtdoll v. State, No. 114,465 (Kan. May 12, 2017). Lee v. State, Case

No. 16CV2009 (Sedgwick County District Court, April 21, 2017). The district court noted that

the court in Kirtdoll held that the rule of law declared in Alleyne “cannot be applied retroactively

to cases that were final when Alleyne was decided.” Id. The court then found that Petitioner’s

case was final when Alleyne was decided and “Alleyne’s prospective-only change in the law

cannot provide the exceptional circumstances that would justify a successive 60-1507 motion.”

Id. The Kansas Court of Appeals affirmed the denial of Petitioner’s state habeas petition. Lee v.

State, No. 117,813, 419 P.3d 81(Table) (Kan. Ct. App. May 18, 2018).




                                                 5
          Case 5:20-cv-03231-SAC Document 3 Filed 11/16/20 Page 6 of 7




       Plaintiff’s claims are based on his argument that the Kansas state courts improperly ruled

that the Supreme Court’s decision in Alleyne did not apply retroactively to provide Plaintiff with

relief. The Tenth Circuit has likewise held that Alleyne does not apply retroactively. See United

States v. Stang, 561 F. App’x 772, 773 (10th Cir. May 28, 2014) (unpublished) (stating that

“[w]e have held that, although the Supreme Court in Alleyne did recognize a new rule of

constitutional law, the Supreme Court did not hold that the new rule was retroactively applicable

to cases on collateral review”) (citing In re Payne, 733 F.3d 1027, 1029–30 (10th Cir. 2013));

see also United States v. Rogers, 599 F. App’x 850, 851 (10th Cir. April 17, 2015) (unpublished)

(stating that “[b]ut Alleyne wasn’t decided until after Mr. Roger’s sentencing, we have held that

Alleyne doesn’t apply retroactively on collateral review”).

       The Rooker-Feldman doctrine establishes that a federal district court lacks jurisdiction to

review a final state court judgment because only the Supreme Court has jurisdiction to hear

appeals from final state court judgments. See Bear v. Patton, 451 F.3d 639, 641 (10th Cir.

2006). The doctrine prevents a party who lost in state court proceedings from pursuing “what in

substance would be appellate review of the state judgment in a United States district court, based

on the losing party’s claim that the state judgment itself violates the loser’s federal rights.”

Johnson v. DeGrandy, 512 U.S. 997, 1005-06 (1994).

       The instant Petition is not timely and is subject to dismissal unless Petitioner can

demonstrate grounds for equitable or statutory tolling. The Court will direct him to show cause

why his Petition should not be dismissed.

       IT IS THEREFORE ORDERED THAT Petitioner is granted until December 16,

2020, in which to show good cause, in writing, to the Honorable Sam A. Crow, United States




                                                6
          Case 5:20-cv-03231-SAC Document 3 Filed 11/16/20 Page 7 of 7




District Judge, why his habeas claims should not be dismissed due to his failure to commence

this action within the one-year limitation period.

       IT IS SO ORDERED.

       Dated November 16, 2020, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 7
